Detailed action
The notice of allowance is in response to applicant’s arguments/remarks filed on  03/02/2021  for response of the office action mailed on 12/17/2020 along with interview held on  03/30/2021  (examiner initiated).

The text of those sections of Title 35 U.S. Code not included in this section can be found in the prior office action. The prior office actions are incorporated herein by reference. In particular, the observations with respect to claim language, and response to previously presented arguments.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1, 5-6, 8-11 and 15-27 (renumbered 1-20, respectively) along with arguments presented in remarks filed on 03/02/2021 in conjunction with interview held on  03/30/2021 (examiner initiated) have been fully considered and are persuasive. The objections/rejections of these claims have accordingly been withdrawn.

Allowable Subject Matter
Claims 1, 5-6, 8-11 and 15-27 (renumbered 1-20, respectively) are allowed in light of applicant’s arguments along with interview held on  03/02/2021 (examiner initiated) and in light of prior art(s) of record.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with  Patent Agent Nilesh Amin  (Reg. # 58,407) on 03/30/2021  ; On 03/30/2021 examiner  contacted applicant's representative Patent agent Mr. Amin based on the amendment submitted on 03/02/2021 (based on an interview held on 02/25/2021) , to roll up dependent claims 2-3 and 7 to corresponding independent claims, received the proposed amendments on the same day following applicant’s approval. Examiner further contacted Mr. Amin on 03/31/2021 to address some minor antecedent issues associated with new dependent claims.  See interview summary.
 
The application has been amended as follows: See  attached claim amendments




Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter: the prior art taken either singularly or in a combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that rejection under 35 U.S.C. 102 or 103 would be proper. 

Independent claim 1 is allowable over the prior art of record for at least the reason that, even though the prior art discloses: “A system, comprising: a processor; and a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, comprising: accessing a public land mobile network selector file stored within a subscriber identity module of a user equipment, wherein the public land mobile network selector file comprises combination data indicative of prioritized combinations of radio access technologies linked to public land mobile network identifiers, and wherein the combination data has been updated, based on a network operator preference, via over-the-air messaging;  	based on the combination data, facilitating a search of the prioritized combinations for a combination associated with a home public land mobile network; and receiving, from network equipment via the over-the-air messaging, update data that updates the public land mobile network selector file to an updated public land mobile network selector file, wherein the updated public land mobile network selector file comprises updated combination data indicative of updated prioritized combinations comprising,;”, the prior art fails to teach, or reasonably suggest, that the following conditions are satisfied : “for each public land mobile network identifier of the public land mobile network identifiers, only one combination of a single radio access technology linked to the public land mobile network identifier, and wherein the update data is based on predicted network load information and network integration information, and the predicted network load information has been determined to exceed a threshold network load and conform substantially to a defined traffic pattern.”, in combination with all other limitations of the claim. Claims 5-6, 8-10 and 21-22  are allowable for depending on independent 1
Independent claim 11 is allowable over the prior art of record for at least the reason that, even though the prior art discloses: “A method, comprising: determining, by a user equipment comprising a processor, combination data from a public land mobile network selector file stored within a subscriber identity module of the user equipment, wherein the combination data is indicative of ranked combinations of radio access technologies that are linked to public land mobile network identifiers, and wherein the combination data has been generated based on network operator preference data that has been received via over-the-air messaging; based on the combination data, initiating, by the user equipment, a scan of the ranked combinations for detection of a combination associated with a home public land mobile network; and receiving, by the user equipment via the over-the-air messaging, update data that updates the public land mobile network selector file to an updated public land mobile network selector file, wherein the updated public land mobile network selector file comprises updated combination data indicative of updated ranked combinations comprising,”; the prior art fails to teach, or reasonably suggest, that the following conditions are satisfied : “for each public land mobile network identifier of the public land mobile network identifiers, only one combination of a single radio access technology linked to the public land mobile network identifier, and wherein the update data is based on predicted network load information and network integration information, and the predicted network load information has been determined to exceed a threshold network load and conform substantially to a defined traffic pattern.”, in combination with all other limitations of the claim.  Claims  15-16 and  23-27  are allowable for depending on independent  11.

Independent claim 17 is allowable over the prior art of record for at least the reason that, even though the prior art discloses: “A non-transitory machine-readable medium, comprising executable instructions that, when executed by a processor, facilitate performance of operations, comprising: determining combination data from a public land mobile network selector file stored within a subscriber identity module of a user equipment, wherein the combination data is indicative of ranked combinations of radio access technologies that are linked to public land mobile network identifiers, and wherein the combination data has been generated based on network operator preference data that has been received via over-the-air messaging;  based on the combination data, initiating a scan of the ranked combinations to detect a combination associated with a home public land mobile network; and receiving, from network equipment via the over-the-air messaging, update data that updates the public land mobile network selector file to an updated public land mobile network selector file, wherein the updated public land mobile network selector file comprises updated combination data indicative of updated ranked combinations comprising,”; the prior art fails to teach, or reasonably suggest, that the following conditions are satisfied : “for each public land mobile network identifier of the public land mobile network identifiers, only one combination of a single radio access technology linked to the public land mobile network identifier, and wherein the update data is based on predicted network load information and network integration information, and the predicted network load information has been determined to exceed a threshold network load and conform substantially to a defined traffic pattern.”, in combination with all other limitations of the claim.  Claims  18-20  are allowable for depending on independent  17.

Examiner performed updated search and additional search does not yield other specific references that reasonably, either singularly or in combination with cited references, would result a proper rejection that would have anticipated or made obvious combination of all the steps disclosed in independent claims 1, 11  and 17 with proper motivation at or before the time it was effectively filed.

Any comments considered necessary by applicant must be submitted no later than payment of
the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chun 
Sharma et al.
IEEE Autonomous Heterogeneous Networks Discovery Technique; Raziq Yaqub, Tao Zhang, 2006. See § 1, §2, §3, §4 along with Fig. 1-3. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAMSUL CHOWDHURY whose telephone number is (571)272-0485.  The examiner can normally be reached on Monday-Thursday 9 AM- 6 PM EST (Friday Var.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HASSAN A PHILLIPS/Supervisory Patent Examiner, Art Unit 2467